Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 April 2021 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-8 and 11-12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7, the limitation “normally spaced” is indefinite. It is unclear what is encompassed therein. For examination purposes it is construed to have a space.
Regarding claim 7, the limitation “said appendixes” lacks antecedent basis in the claims.
Regarding claim 7, the limitation “said appendixes being elastically connected with each other” is indefinite as the appendixes were claimed to end opposite the recess and the appendixes connect 
Regarding claim 7, the limitation “the handle” lacks antecedent basis in the claims.
Regarding claim 7, the limitation “the movement of the slider along the second direction is limited by the contact of the pin with the front surface of the recess” is indefinite. As the recess is previously recited to be internal and the slider is recited to be external it is unclear how the two cooperate. For examination purposes it is construed that the movement of the slider ends on an external surface at the front surface of the recess.
Regarding claim 8, the claim as a whole is indefinite. For examination purposes the recess is construed to be circular.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-8 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Wisman (US 1,108,299) in view of Williams (US 4,841819).
Regarding claim 7-8and 11-12, Wisman discloses a tool for handling palatal expanders (functionally capable of handling small components) comprising: two opposed jaws (2/3) adapted to clamp at least one body of a palatal expander (recited as intended use as such is for handling small items and provides a clamping force such would be functionally capable) and actuation means (16/11/12/17) 

    PNG
    media_image1.png
    286
    678
    media_image1.png
    Greyscale

Wisman fail(s) to teach a circular front edge of the slider of increased diameter and frusto-conical shape of the appendixes; (claim 8) wherein when viewed laterally, said recess has the profile of a circular arch of angular amplitude greater than 180 degrees.
However, Williams teaches use of a slider (15) on a tool for gripping small items which has a raised front edge (front defined as towards 14) relative to a smaller back portion and a recess between appendixes (two arms of 14) which has a circular arch greater than 180 degrees (at 26/28). While Williams or Wisman does not show a circular shape or frusto-conical. As Wisman teaches the tapered surfaces of 11 and Williams teaches a raised front edge. A change in shape to make the square/rectangular shape to circular would arrive at the claimed limitations and such would only be a 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Wisman, by requiring a circular front edge of the slider of increased diameter and frusto-conical shape of the appendixes; (claim 8) wherein when viewed laterally, said recess has the profile of a circular arch of angular amplitude greater than 180 degrees., as taught by Williams, for the purpose of providing a grip to apply the force to the gripped object.  
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW S FOLGMANN whose telephone number is (571)270-7397. The examiner can normally be reached Mon - Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DREW S FOLGMANN/               Examiner, Art Unit 3772

/HEIDI M EIDE/               Primary Examiner, Art Unit 3772
10/19/2021